DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 5, 7, 10-12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maurice (US 2005/0038422 A1, hereinafter Maurice’422) in view of one of Cosman et al. (US 2005/0192564, hereinafter Cosman’564) or Cronin et al. (US 2007/0203551 A1, hereinafter Cronin’551).
Regarding claims 1 and 12, Maurice’422 discloses a method of ablating a target tissue in a patient (e.g. abstract; paragraphs [0061], [0064], [0065], [0080]) using an electrosurgical probe (e.g. Figs. 5, 10), the method comprising: inserting at least a portion of the electrosurgical probe into the patient (e.g. Fig. 4; paragraphs [0059], [0065], [0075], [0076], [0079]), the probe (cryoprobe 12) being formed as an elongated member having a proximal first end (e.g. paragraph [0041]; proximal end 12b), an opposite distal second end (e.g. distal end 12a), and a length between the proximal first end and the distal second end (e.g. the remainder of the elongate body between the ends demarcated as 12a and 12b); positioning a portion of the electrosurgical probe at and adjacent the distal second end adjacent a portion of a target tissue (e.g. Fig. 4), the 
Further regarding claims 1 and 12, Maurice’422 discloses the invention substantially as claimed including insertion of the probe to a target tissue for ablation of the target tissues including tumors (e.g. paragraphs [0003], [0004], [0013]), using RF, microwave, and/or other forms of electromagnetic energy (e.g. paragraphs [0029], [0036], [0056], [0057]) but does not expressly disclose wherein the target tissue of the method is a bone, such that the ablation results in a bone lesion when the probe is positioned adjacent a portion of the disclosed target tissue. In the same field of endeavor, Cosman’564 teaches that it is known to use a similar cooled ablation probe inserted into a bone to apply RF power in order to heat and destroy a bone tumor through creation of a desired bone lesion (e.g. paragraphs [0008], [0012], [0016], [0018], [0030], [0033], [0068]).  Likewise Cronin’551 teaches that it is known to use microwave ablation to treat bone and tumors of the bone (e.g. paragraphs [0006], [0007], [0018], [0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Maurice’422 which already delivers RF and/or microwave energy to a target tissue such as a tumor adjacent to the inserted cooled ablation probe, with positioning of the probe adjacent to bone as the target tissue as taught by either Cronin’551 or Cosman’564, since such a modification would provide the predictable results of expanding the utility of the Maurice’422 method to treat and destroy bone tumors as the target tissue.
Regarding claims 4 and 15, Maurice’422 discloses wherein a passageway extends through at least a portion of the electrosurgical probe (e.g. tube 20), the passageway being configured to circulate the cooling fluid to cool at least portions of the 
Regarding claims 5 and 16, Maurice’422 discloses monitoring a temperature of the portion of the bone to which the energy is being delivered, and controlling the delivering of the energy in response to the monitored temperature (e.g. paragraphs [0055], [0073]).
Regarding claim 7, Maurice’422 as modified discloses wherein the energy delivered between the first and second electrodes and to the portion of the target tissue (bone) is radiofrequency energy (e.g. paragraphs [0056], [0098]). Likewise Cosman’564 as it modifies Maurice’422 provides RF energy to the bone as previously cited.
Regarding claim 10, Maurice’422 discloses wherein the energy is delivered for between about 2 minutes to about 30 minutes (e.g. paragraphs [0032], [0100], [0103], [0108]).
Regarding claim 11, Maurice’422 as modified discloses the invention substantially as claimed, but does not expressly disclose a temperature ramp rate of 10-80 degree C/min. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Maurice’422 with a stimulation delivery window as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would .

Claims 6, 17, and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maurice’422 in view of one of Cosman’564 or Cronin’551, further in view of one of Sanders et al. (US 2005/0119650 A1, hereinafter Sanders’650) or Leung et al. (US 2005/0177209 A1, hereinafter Leung’209).
Regarding claim 18, Maurice’422 discloses a method of ablating a target tissue in a patient (e.g. abstract; paragraphs [0061], [0064], [0065], [0080]) using an electrosurgical probe (e.g. Figs. 5, 10), the method comprising: inserting at least a portion of the electrosurgical probe into the patient (e.g. Fig. 4; paragraphs [0059], [0065], [0075], [0076], [0079]), the probe (cryoprobe 12) being formed as an elongated member having a proximal first end (e.g. paragraph [0041]; proximal end 12b), an opposite distal second end (e.g. distal end 12a), and a length between the proximal first end and the distal second end (e.g. the remainder of the elongate body between the ends demarcated as 12a and 12b); positioning a portion of the electrosurgical probe at and adjacent the distal second end adjacent a portion of a target tissue (e.g. Fig. 4), the portion of the electrosurgical probe having a first electrode positioned at the distal end (e.g. distal tip 16, wherein paragraph [0046] discloses member 16 is constructed of a conductive material to function as an electrode to conduct electrical or electromagnetic energy) a second electrode spaced apart from the first electrode (e.g. cannula 46, wherein paragraph [0051] describes cannula 46 as made of an electrically conductive material, and wherein paragraph [0056] describes the relationship between member 16 
Regarding claims 6 and 17, and further regarding claim 18, Maurice’422 discloses the invention substantially as claimed including insertion of the probe to a target tissue for ablation of the target tissues including tumors (e.g. paragraphs [0003], [0004], [0013]), using RF, microwave, and/or other forms of electromagnetic energy (e.g. paragraphs [0029], [0036], [0056], [0057]) but does not expressly disclose wherein the target tissue of the method is a bone, such that the ablation results in a bone lesion 
Still further regarding claims 6, 17 and 18, Maurice’422 as modified discloses the invention substantially as claimed, but does not expressly disclose using an introducer to position the electrosurgical probe into the patient. In the same field of endeavor, Sanders’650 teaches that it is known to use an introducer needle in order to insert an electrosurgical probe into the target tissue of a bone body for targeted treatment and removal of e.g. tumors (e.g. abstract), wherein the use of the introducer needle facilitates penetration of the vertebrae (e.g. paragraphs [0024], [0060]). Likewise, Leung’209 teaches that it is known to use an introducer tube in intraosseous procedures in order to gain access to the bone to be treated, such as a vertebra (e.g. paragraph [0112]) while providing additional benefits such as depth markers and radiopaque . 
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maurice’422 in view of one of Cosman’564 or Cronin’551 as applied to claim 7 above, and further in view of Mayse et al. (US 2011/0152855 A1, hereinafter Mayse’855).
Regarding claim 8, Maurice’422 discloses the invention substantially as claimed including the ability to heat tissue to temperatures between 10-200 degrees C (e.g. paragraphs [0070], [0071]), but does not expressly disclose the temperature being maintained between about 40 degrees and about 100 degrees Celsius. In the same problem-solving area, Mayse’855 teaches that it is known to limit the temperature of tissue being energized with RF ablation energy between 50 and 100 degrees Celsius, wherein 100 C represents the upper limit of tissue temperature (due to boiling) and wherein 50 C represents the lower limit wherein temperatures below 50 do not cause the desired long-term effects and can lead to undesired cell death (e.g. paragraph 
Regarding claim 9, v discloses the invention substantially as claimed including delivery of low-power RF energy, but does not expressly disclose wherein the RF is delivered at power levels between about 1 watt and about 50 watts. In the same problem-solving area, Mayse’855 teaches that it is known to deliver relatively low-power RF energy at about 10 watts, 20 watts or 40 watts in conjunction with maintaining the above temperatures between 50-100 C in order to optimize delivery of RF ablation energy (e.g. paragraphs [0022], [0175]-[0178], [0184]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Maurice’422, with power levels between 1-50 watts as taught by Mayse’855, since such a modification would provide the predictable results of optimizing the distance over which ablative RF energy can be delivered without causing undesirable tissue damage due to temperatures which are too high or too low.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
29 April 2021